               Case 18-10512-KBO              Doc 2549        Filed 05/04/21        Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                      Chapter 11

Zohar III, Corp. et al.,1                                   Case No. 18-10512 (KBO)

                          Debtors.                          (Jointly Administered)

                                                            Related D.I.: 2524

           CERTIFICATE OF NO OBJECTION REGARDING MOTION OF
        GLOBAL AUTOMOTIVE SYSTEMS, LLC FOR ENTRY OF AN ORDER
      AUTHORIZING GLOBAL AUTOMOTIVE SYSTEMS, LLC TO FILE UNDER
     SEAL THE LETTER TO THE HONORABLE KAREN B. OWENS REGARDING
               MIDDLEGROUND CAPITAL PARTNERS LETTER

         The undersigned counsel hereby certifies that, as of the date hereof, no answer, objection,

or other responsive pleading has been received to the Motion of Global Automotive Systems, LLC

for Entry of an Order Authorizing Global Automotive Systems, LLC to File Under Seal the Letter

to the Honorable Karen B. Owens Regarding Middleground Capital Partners Letter [D.I. 2524]

(the “Motion”), filed on April 22, 2021. The undersigned further certifies that after reviewing the

Court’s docket in these cases, no answer, objection, or other responsive pleading to the Motion

appears thereon. Objections to the Motion were to be filed and served by no later than April 29,

2021 at 4:00 p.m. (ET).

         It is hereby respectfully requested that an order approving the Motion be entered at the

Court’s earliest convenience.




1
  The “Debtors,” and, where applicable, the last four digits of their taxpayer identification number are as follows:
Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261),
Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square,
c/o FTI Consulting, Inc., New York, NY 10036.
           Case 18-10512-KBO   Doc 2549   Filed 05/04/21    Page 2 of 2




Dated: May 4, 2021                 BAYARD, P.A.
Wilmington, Delaware
                                   /s/ Evan T. Miller
                                   Neil B. Glassman (No. 2087)
                                   Evan T. Miller (No. 5364)
                                   Steven D. Adler (No. 6257)
                                   600 N. King Street, Suite 400
                                   P.O. Box 25130
                                   Wilmington, DE 19899
                                   Telephone: (302) 655-5000
                                   Email: nglassman@bayardlaw.com
                                          emiller@bayardlaw.com
                                          sadler@bayardlaw.com

                                          -and-

                                   Joseph T. Moldovan, Esq. (admitted pro hac vice)
                                   MORRISON COHEN LLP
                                   909 Third Avenue
                                   New York, NY 10022
                                   Telephone: (212) 735-8600
                                   Facsimile: (212) 735-8708
                                   Email: jmoldovan@morrisoncohen.com

                                   Counsel to Global Automotive Systems, LLC




                                    -2-
